Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	Applicant's election with traverse of Group II (claims 7-12) in Paper dated 7/12/21 is acknowledged.  The traversal is on the ground(s) that “Applicant does not traverse the restriction between Groups I and III and between Groups II and III. But applicant respectfully traverses the restriction between Group I (encompassing claims 1-6) and Group II (encompassing claims 7-12).”  This is found persuasive. Therefore, Group I (Claims 1-6) and Group II (Claims 7-12) are rejoined.  Claims 13-18 are withdrawn from consideration.

2.	In paras. [0074]-[0078], the number claims 1, 2, 3… maybe differ in the publication of the patent because the original claims may be renumbered.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

s 1-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The applicants have failed to disclose the physical structure of their system with any meaningful degree of specificity.  
The examiner contends that not only would it require undue experimentation to design the above system which would perform the function(s) disclosed and claimed, but that it would also require undue experimentation for one of ordinary skill in the art to design working apparatus that would permit the system with including “counters” for providing the desired results as claimed.

5.	Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.
The claim language is vague and indefinite. For instance, although the preamble of independent claims 1 and 7 claim a system, the claims fail to recite the necessary detail physical structures to perform the recited function(s) nor are there any recitation describing how such a system with detailed elements are actually provided in the system.  Sufficient detail apparatus or elements must be recited to adequately describe and constitute the proposed system.
.

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
7.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Risbo (Applicants’ admission Prior Art, Pub. No. US 2009/0319065) in view of Koulopoulos et al (US pat. No. 5,243,344).
	As per independent claim 1, Risbo disclose, e.g., see Fig. 1c and paras. [0020] & [0074], the invention substantially as claimed, including:
Claim 1. A system comprising: 
an electrical signal (fig. 1c) wherein the electrical signal is driven by a real-time progressive polynomial spline (fig. 1c where ref. 7' implementation is disclosed as "spline "in para. [0020] the class of n<th> order hold filters is referred to as B-spline interpolators") evaluation (fig. 1c where the signal evaluation performed by ref. 3" is in real time) 
that achieves an up-sampling by a power-of-two factor (fig. 1c ref. 5; i.e. up-sampler) 
(i.e. counters, in the large set of prior art solutions corresponding to a counter functionality without additional features, implicitly comprised in the FIR filter for the spline evaluation as disclosed in par. [0020] "a linear interpolator can be achieved by filtering the output of a first sinc filter with another sinc filter; this gives a triangular impulse response that spans 2/(L-fin) Evaluation of an output sample by way of a B-spline interpolator is obtained by way of an FIR filter operation with n+1 taps, with each filter coefficient calculated by evaluation of a polynomial") 
 It is noted that Risbo do not specifically detail “using a linear combination of counters”; however, “counters” using in filter for up-sampling is old and well known in the art. For example, Koulopoulos et al, e.g., see Fig. 31, counters  456 & 457, and column 25, last incomplete para. to column 26, first incomplete. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Koulopoulos et al’s counters feature in Risbo, thereby making the claimed invention, because the proposed device is a filter having up-sampling using counters as claimed.
	As per dependent claims 2-6, the detailed features are old and well known in the art.
	Due to the similarity of claims 7-12 to claims 1-6, they are rejected under a similar rationale.
Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited references are art of interest.


	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jaweed Abbaszadeh, can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tan V Mai/ 		Primary Examiner, Art Unit 2182